DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022, has been entered.
Applicant amended claims 1, 4, 9, 12 and 17 and cancelled claim 5.  Claims 1-4, 8-15 and 17-23 are pending before the Office for review. 
(3)
Information Disclosure Statement
The information disclosure statement filed January 18, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544).
	With respect to claims 1 and 4, Durvasula teaches a solar cell module (10) comprising a plurality of solar cells (15) arranged in an array, an encapsulant (31) that encapsulates the solar cells and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet (16) and a reflective portion (27) applied on the backsheet, wherein portions of the clear sheet without the reflective portion applied thereon form transparent portions of the backsheet.  Figure 4 and Paragraphs 28 and 29.  Specifically, layer 16 is interpreted to be a clear sheet within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover and, as seen in Figure 4, light travels through layer 16 from the reflective portion to the solar cells.  Paragraph Figure 4 and 28.
	The reflective portion, as seen in Figure 4, is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.
	Durvasula teaches a support plate is provided on the backside of the solar cell module, wherein the support plate comprises PVF.  Figure 4 and Paragraph 28.
	Durvasula is explicitly silent as to the transparency or lack thereof of the PVF, meaning Durvasula is silent as to whether light coming from the back portion of the module passes through the transparent portions of the backsheet.

Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use the specific PVF material taught by Minelli for the support plate taught by Durvasula because Minelli teaches a PVF material that is both transparent and abrasion resistant.
When the PVF support plate is transparent, light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet within the scope of the claimed invention.
Durvasula is explicitly silent as to whether the reflective portion is continuous and disposed between the solar cells along only one dimension of the array.
However, as per the MPEP, the shape of an object is a matter of obvious design choice absent evidence that the particular shape is significant.  MPEP 2144.04(IV)(B) (internal citation omitted).
In this case, Durvasula establishes the reflective portion is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.  The specific coverage of the reflective portion is dictated by its shape, wherein the light reflection occurs independent of the specific reflective portion shape.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to choose the shape of the reflective portion based on the desired level of light reflection coverage within the module such that the reflective portion covers space between the solar cells along only columns of the array, wherein the reflective portion performs a reflective function independent of its specific shape.
claim 17, modified Durvasula teaches a solar cell module (10) comprising a transparent top cover (12) on a front portion of the solar cell module, a plurality of solar cells (15) arranged in an array, an encapsulant that encapsulates the solar cells (31) and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet with a continuous reflective portion (27) applied on the backsheet with portions of the backsheet without the reflective portion applied thereon forming transparent portions of the backsheet.  Figure 4 and Paragraphs 28 and 29.  Specifically, layer 16 is interpreted to be a clear sheet within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover and, as seen in Figure 4, light travels through layer 16 from the reflective portion to the solar cells.  Paragraph Figure 4 and 28.
Modified Durvasula teaches, as seen in Figure 4, the reflective portion is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.
Modified Durvasula further teaches, as explained above, the PVF support plate is transparent, meaning light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet within the scope of the claimed invention.  Paragraph 7.
Finally, as explained above, modified Durvasula teaches the reflective portion covers spaces between the solar cells along only one dimension of the array because the reflective portion performs its reflective function independent of its specific shape.  MPEP 2144.04(IV)(B) (internal citation omitted).
With respect to claims 20 and 22, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement for printing is a product-by-process limitation.
Durvasula teaches a structure meeting the product requirements of the product-by-process claims because Durvasula’s module has the reflective portion applied to the backsheet, as claimed.  Figure 4.  Although Durvasula does not teach an intervening layer, this is also not excluded from the scope of the claimed invention.
(5)
Claims 2, 3, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544), as applied to claims 1, 4, 17, 20 and 22 above, and further in view of Kernander et al. (U.S. Publication No. 2004/0202866).
With respect to claims 2, 3, 18, 19 and 21, modified Durvasula teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula and Minelli, as combined above, with Kernander is the use of a known technique to improve a similar device in the same way.  Modified Durvasula teaches a solar cell module laminate, wherein a portion of the backsheet has a reflective portion applied thereon.  Kernander teaches reflectivity is obtained in a laminate for solar modules using a white pigment, such as titanium dioxide or barium sulfate.  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Kernander’s white pigment to obtain 
(6)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544), as applied to claims 1, 4, 17, 20 and 22 above, and further in view of Von Moltke et al. (U.S. Publication No. 2011/0192826).
With respect to claim 8, modified Durvasula teaches the solar cell module but is silent as to whether the solar cells disposed therein are back contact solar cells (BCSSs).
However, Von Moltke, which deals with solar cells, teaches BCSSs are desirable because they have a larger area available to collect sunlight.  Paragraph 3.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use a BCSS because Von Moltke teaches that a BCSS is associated with a larger area to collect available sunlight.
(7)
Claims 9, 12-15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698).
With respect to claims 9 and 12, Examiner notes the designation of front side or backside of a solar cell module, as it relates to light incidence, is akin to an intended use designation because it is not a structural distinction.  Accordingly, if the structural requirements of the claimed invention are satisfied and light is capable of being incident on the encapsulated solar 
Durvasula teaches a solar cell module (10) comprising a plurality of bifacial solar cells (15) arranged in an array, an encapsulant (31, not pictured) that encapsulates the solar cells, a clear backsheet (12) that is the outermost backside packaging component of the solar cell module and a reflective portion (30) applied on the backsheet.  Figure 5 and Paragraphs 28 and 30.
Durvasula further teaches the solar cells are arranged below the rectangular regions of the clear backsheet with the reflective layer arranged thereon to reflect the light rays incident on the patterned surface, meaning the solar cells are arranged in an array and the reflective portion covers rows and columns of the array, which is at least one dimension of the array.  Figures 2 and 5 and Paragraphs 25 and 26.
Durvasula is explicitly silent as to whether the reflective portion is continuous and covers spaces between the solar cells along only one dimension of the array.
However, as per the MPEP, the shape of an object is a matter of obvious design choice absent evidence that the particular shape is significant.  MPEP 2144.04(IV)(B) (internal citation omitted).
In this case, Durvasula establishes the reflective portion is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.  The specific coverage of the reflective portion is dictated by its shape, wherein the light reflection occurs independent of the specific reflective portion shape.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to choose the shape of the reflective portion based on the desired level of light reflection coverage within the module such that the reflective portion covers spaces between the 
With respect to claims 13 and 14, Durvasula teaches, as seen in Figure 5, the reflective portion is applied on a surface of the backsheet that is angled to face toward the solar cells and a surface of the backsheet that is angled to face away from the solar cells, wherein the surface is the patterned portion of the clear backsheet.  Figure 5.
With respect to claim 15, Durvasula teaches the module further comprises a transparent top cover in the form of cover plate 16.  Figure 5 and Paragraph 30.  Cover plate 16 is interpreted to be transparent within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover.  Paragraph 28.
With respect to claim 23, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement for printing is a product-by-process limitation.
Durvasula teaches a structure meeting the product requirements of the product-by-process claims because Durvasula’s module has the reflective portion applied to the backsheet, as claimed.  Figure 4.  Although Durvasula does not teach an intervening layer, this is also not excluded from the scope of the claimed invention.
(8)
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698), as applied to claims 9, 12-15 and 23 above, and further in view of Kernander et al. (U.S. Publication No. 2004/0202866).
claims 10 and 11, Durvasula teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula with Kernander is the use of a known technique to improve a similar device in the same way.  Durvasula teaches a solar cell module laminate, wherein a portion of the backsheet has a reflective portion applied thereon.  Kernander teaches reflectivity is obtained in a laminate for solar modules using a white pigment, such as titanium dioxide or barium sulfate.  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Kernander’s white pigment to obtain the reflective portion taught by Durvasula because Kernander teaches this to be an effective approach to obtain reflectivity in a solar cell module, meaning the modification has a reasonable expectation of success.
(9)
Claims 1, 4, 17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544) and Aspnes et al. (U.S. Publication No. 2013/0160850).
	With respect to claims 1 and 4, Durvasula teaches a solar cell module (10) comprising a plurality of solar cells (15) arranged in an array, an encapsulant (31) that encapsulates the solar cells and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet (16) and a reflective portion (27) applied on the backsheet, wherein portions of the clear sheet without the reflective portion applied thereon form transparent portions of the 
	The reflective portion, as seen in Figure 4, is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.
	Durvasula teaches a support plate is provided on the backside of the solar cell module, wherein the support plate comprises PVF.  Figure 4 and Paragraph 28.
	Durvasula is explicitly silent as to the transparency or lack thereof of the PVF, meaning Durvasula is silent as to whether light coming from the back portion of the module passes through the transparent portions of the backsheet.
	However, Minelli, which deals with solar cell arrays, teaches a PVF support material that is both transparent and abrasion resistant.  Paragraph 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use the specific PVF material taught by Minelli for the support plate taught by Durvasula because Minelli teaches a PVF material that is both transparent and abrasion resistant.
When the PVF support plate is transparent, light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet within the scope of the claimed invention.
Durvasula is explicitly silent as to whether the reflective portion is continuous and disposed between the solar cells along only one dimension of the array.
However, Aspnes, which deals with photovoltaic devices, teaches an arrangement wherein light re-directing areas of a photovoltaic device are continuous and disposed between 
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula and Minelli, as combined above, with Aspnes is the use of a known technique to improve a similar device in the same way.  Both modified Durvasula and Aspnes teach photovoltaic devices comprising a light re-directing feature to increase the amount of light incident on the solar cells of the device.  Aspnes teaches an effective arrangement of such a feature is to place it so the feature is continuous and covers spaces between the solar cells along only columns of the array.  It would have been obvious to one ordinarily skilled in the art at the time of invention to similarly modify Durvasula’s reflective portion to have the same arrangement because Aspnes teaches this to be an effective configuration, meaning the modification has a reasonable expectation of success.
With respect to claim 17, modified Durvasula teaches a solar cell module (10) comprising a transparent top cover (12) on a front portion of the solar cell module, a plurality of solar cells (15) arranged in an array, an encapsulant that encapsulates the solar cells (31) and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet with a continuous reflective portion (27) applied on the backsheet with portions of the backsheet without the reflective portion applied thereon forming transparent portions of the backsheet.  Figure 4 and Paragraphs 28 and 29.  Specifically, layer 16 is interpreted to be a clear sheet within the scope of the claimed invention because it is disclosed to have a refractive index similar to the 
Modified Durvasula teaches, as seen in Figure 4, the reflective portion is configured to reflect light coming from a front portion of the solar cell module.  Figure 4.
Modified Durvasula further teaches, as explained above, the PVF support plate is transparent, meaning light coming from the back portion of the solar cell module passes through the transparent portions of the backsheet within the scope of the claimed invention.  Paragraph 7.
Finally, as explained above, modified Durvasula teaches the reflective portion covers spaces between the solar cells along only one dimension of the array.  Aspnes, Figure 4 and Paragraph 25.
(10)
Claims 2, 3, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544) and Aspnes et al. (U.S. Publication No. 2013/0160850), as applied to claims 1, 4, 17, 20 and 22 above, and further in view of Kernander et al. (U.S. Publication No. 2004/0202866).
With respect to claims 2, 3, 18, 19 and 21, modified Durvasula teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula, Minelli and Aspnes, as combined above, with Kernander is the use of 
(11)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544) and Aspnes et al. (U.S. Publication No. 2013/0160850), as applied to claims 1, 4, 17, 20 and 22 above, and further in view of Von Moltke et al. (U.S. Publication No. 2011/0192826).
With respect to claim 8, modified Durvasula teaches the solar cell module but is silent as to whether the solar cells disposed therein are back contact solar cells (BCSSs).
However, Von Moltke, which deals with solar cells, teaches BCSSs are desirable because they have a larger area available to collect sunlight.  Paragraph 3.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use a BCSS because Von Moltke teaches that a BCSS is associated with a larger area to collect available sunlight.



Claims 9, 12-15 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Aspnes et al. (U.S. Publication No. 2013/0160850).
With respect to claims 9 and 12, Examiner notes the designation of front side or backside of a solar cell module, as it relates to light incidence, is akin to an intended use designation because it is not a structural distinction.  Accordingly, if the structural requirements of the claimed invention are satisfied and light is capable of being incident on the encapsulated solar cell via the surface covering, the covering is a front side within the scope of the claimed invention.
Durvasula teaches a solar cell module (10) comprising a plurality of bifacial solar cells (15) arranged in an array, an encapsulant (31, not pictured) that encapsulates the solar cells, a clear backsheet (12) that is the outermost backside packaging component of the solar cell module and a reflective portion (30) applied on the backsheet.  Figure 5 and Paragraphs 28 and 30.
Durvasula further teaches the solar cells are arranged below the rectangular regions of the clear backsheet with the reflective layer arranged thereon to reflect the light rays incident on the patterned surface, meaning the solar cells are arranged in an array and the reflective portion covers rows and columns of the array, which is at least one dimension of the array.  Figures 2 and 5 and Paragraphs 25 and 26.
Durvasula is explicitly silent as to whether the reflective portion is continuous and covers spaces between the solar cells along only one dimension of the array.
However, Aspnes, which deals with photovoltaic devices, teaches an arrangement wherein light re-directing areas of a photovoltaic device are continuous and disposed between 
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula and Aspnes is the use of a known technique to improve a similar device in the same way.  Both Durvasula and Aspnes teach photovoltaic devices comprising a light re-directing feature to increase the amount of light incident on the solar cells of the device.  Aspnes teaches an effective arrangement of such a feature is to place it so the feature is continuous and covers spaces between the solar cells along only columns of the array.  It would have been obvious to one ordinarily skilled in the art at the time of invention to similarly modify Durvasula’s reflective portion to have the same arrangement because Aspnes teaches this to be an effective configuration, meaning the modification has a reasonable expectation of success.
With respect to claims 13 and 14, Durvasula teaches, as seen in Figure 5, the reflective portion is applied on a surface of the backsheet that is angled to face toward the solar cells and a surface of the backsheet that is angled to face away from the solar cells, wherein the surface is the patterned portion of the clear backsheet.  Figure 5.
With respect to claim 15, Durvasula teaches the module further comprises a transparent top cover in the form of cover plate 16.  Figure 5 and Paragraph 30.  Cover plate 16 is interpreted to be transparent within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover.  Paragraph 28.
With respect to claim 23, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement for printing is a product-by-process limitation.
Durvasula teaches a structure meeting the product requirements of the product-by-process claims because Durvasula’s module has the reflective portion applied to the backsheet, as claimed.  Figure 4.  Although Durvasula does not teach an intervening layer, this is also not excluded from the scope of the claimed invention.
(13)
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Aspnes et al. (U.S. Publication No. 2013/0160850), as applied to claims 9, 12-15 and 23 above, and further in view of Kernander et al. (U.S. Publication No. 2004/0202866).
With respect to claims 10 and 11, modified Durvasula teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula and Aspnes, as combined above, with Kernander is the use of a known technique to improve a similar device in the same way.  Modified Durvasula teaches a solar cell module laminate, wherein a portion of the backsheet has a reflective portion applied thereon.  Kernander teaches reflectivity is obtained in a laminate for solar modules using a white pigment, such as titanium dioxide or barium sulfate.  Therefore, it would have been obvious to one 
(14)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejections.
(15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759